
	
		II
		Calendar No. 1047
		110th CONGRESS
		2d Session
		S. 3426
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Kerry (for himself,
			 Mr. Voinovich, Mr. Whitehouse, Mr.
			 Akaka, Mr. Durbin, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		
			September 23
			 (legislative day, September 17), 2008
			 Reported by Mr. Dodd,
			 without amendment
		
		A BILL
		To amend the Foreign Service Act of 1980 to extend
		  comparability pay adjustments to members of the Foreign Service assigned to
		  posts abroad, and to amend the provision relating to the death gratuity payable
		  to surviving dependents of Foreign Service employees who die as a result of
		  injuries sustained in the performance of duty abroad.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Service Overseas Pay Equity
			 Act of 2008.
		2.Overseas
			 comparability pay adjustment
			(a)Overseas
			 comparability pay adjustment
				(1)In
			 generalChapter 4 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3961 et seq.) is amended by adding at
			 the end the following:
					
						415.Overseas
				comparability pay adjustment
							(a)In
				generalA member of the Service who is designated class 1 or
				below for purposes of section 403 and whose official duty station is not in the
				continental United States or in a nonforeign area shall receive, in accordance
				with the phase-in schedule set forth in subsection (c), the same locality-based
				comparability payment under section 5304 of title 5, United States Code (stated
				as a percentage) as would be payable to such member if such member’s official
				duty station were in the District of Columbia.
							(b)Treatment as
				basic payThe amount of any locality-based comparability payment
				which is payable to a member of the Service under this section—
								(1)shall be
				considered a part of the basic pay of such member for the purposes described
				in—
									(A)section
				5304(c)(2)(A) of title 5, United States Code; and
									(B)chapter 8 of this
				Act; and
									(2)shall be subject
				to any limitations on pay applicable to locality-based comparability payments
				under section 5304 of such title.
								(c)Phase-InThe
				locality-based comparability payment payable to a member of the Service under
				this section shall be equal to—
								(1)33.33 percent of the payment which would
				otherwise apply under subsection (a) during the period beginning on the first
				day of the first pay period beginning on or after the earlier of April 1, 2009,
				or the date on which appropriations for fiscal year 2009 are made available
				pursuant to the enactment of the Department of State, Foreign Operations, and
				Related Programs Appropriations Act, 2009, and ending on the last day of the
				last pay period in fiscal year 2009;
								(2)66.67 percent of the payment which would
				otherwise apply under subsection (a) during the period beginning on the first
				day of the first pay period in fiscal year 2010 and ending on the last day of
				the last pay period in fiscal year 2010; and
								(3)100 percent of the payment determined under
				subsection (a), beginning on the first day of the first pay period in fiscal
				year 2011.
								(d)Nonforeign area
				definedAs used in this section, the term nonforeign
				area means 1 of the areas listed in section 591.205 of title 5, Code of
				Federal
				Regulations.
							.
				(2)Conforming
			 amendmentThe table of contents under section 2 of the
			 Foreign Service Act of 1980 is
			 amended by inserting after the item relating to section 414 the
			 following:
					
						
							Sec. 415. Overseas comparability pay
				adjustment.
						
						.
				(b)Conforming
			 amendments relating to the Foreign Service Retirement Systems
				(1)Contributions to
			 the fund
					(A)In
			 generalSection 805(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4045(a)) is amended—
						(i)in
			 paragraph (1)—
							(I)by striking
			 7.25 percent and inserting 7 percent; and
							(II)by striking
			 The contribution by the employing agency and all that follows
			 through and shall be made and inserting An equal amount
			 shall be contributed by the employing agency;
							(ii)in
			 paragraph (2)—
							(I)in
			 subparagraph (A), by striking , plus an amount equal to .25 percent of
			 basic pay; and
							(II)in subparagraph
			 (B), by striking , plus an amount equal to .25 percent of basic
			 pay; and
							(iii)in
			 paragraph (3), by striking , plus .25 percent.
						(B)Effective
			 dateThe amendments made by subparagraph (A) shall take effect on
			 the first day of the first pay period beginning on or after October 1,
			 2010.
					(2)Computation of
			 annuitiesSection 806(a)(9) of the Foreign Service Act of 1980
			 (22 U.S.C. 4046(a)(9)) is amended by striking is outside the continental
			 United States shall and inserting was outside the continental
			 United States during the period beginning on December 29, 2002, and ending on
			 the day before the first day of the first pay period beginning on or after
			 October 1, 2010 (or during any portion of such period) shall, to the extent
			 that such computation is based on the basic salary or basic pay of such member
			 for such period (or portion of such period),.
				(3)Entitlement to
			 annuitySection 855(a)(3) of
			 the Foreign Service Act of 1980 (22 U.S.C. 4071d(a)(3)) is amended—
					(A)by striking
			 section 8414 and inserting section 8415;
			 and
					(B)by striking
			 is outside the continental United States shall and inserting
			 was outside the continental United States during the period beginning on
			 December 29, 2002, and ending on the day before the first day of the first pay
			 period beginning on or after October 1, 2010 (or during any portion of such
			 period) shall, to the extent that such computation is based on the basic salary
			 or basic pay of such member for such period (or portion of such
			 period),.
					(4)Deductions and
			 withholdings from paySection 856(a)(2) of such Act (22 U.S.C.
			 4071e(a)(2)) is amended to read as follows:
					
						(2)The applicable
				percentage under this subsection shall be as follows:
							
								
									
										PercentageTime
						Period
										
									
									
										7.5 Before January 1, 1999. 
										
										
						7.75January 1, 1999, to December 31, 1999.
										
										7.9January 1, 2000, to December 31, 2000.
										
										7.55January 11, 2003, to the day before the first
						day of the first pay period beginning on or after October 1, 2010. 
										
										7.5Beginning on the first day of the first pay
						period beginning on or after October 1, 2010.
										
									
								
						.
				(c)Reporting
			 requirementNot later than October 1, 2010, the Secretary of
			 State shall submit a report to the Committee on Foreign Relations of the
			 Senate, the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Oversight and Government Reform of the House of
			 Representatives that includes—
				(1)an assessment of
			 all allowances provided to members of the Foreign Service under the Foreign
			 Service Act of 1980 or under title 5, United States Code; and
				(2)an explanation of
			 how such allowances have been or will be affected by the amendments to the
			 Foreign Service Act of 1980 made under this Act.
				3.Death
			 gratuitySection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended by striking
			 at the time of death and inserting at level II of the
			 Executive Schedule under section 5313 of title 5, United States Code, at the
			 time of death. If the deceased employee was compensated under a local
			 compensation plan established under section 408, the amount of such gratuity
			 shall be equal to the greater of 1 year’s salary at the time of death or 1
			 year’s salary at the highest step of the highest grade on the local
			 compensation plan from which the employee was being paid at the time of
			 death.
		
	
		September 23 (legislative day, September 17),
		  2008
		Reported without amendment
	
